Citation Nr: 0907320	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-28 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left hamstring 
disorder.

5.  Entitlement to service connection for a disorder of the 
right and left legs.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from May 1998 to December 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the appellant's claims of entitlement to 
service connection for hearing loss, tinnitus and an allergy 
disorder were also denied in the May 2003 rating decision.  
The appellant submitted a notice of disagreement (NOD) that 
included those issues in June 2003, and a Statement of the 
Case (SOC) was issued in July 2004.  The evidence of record 
does not contain any further correspondence from the 
appellant as to these three issues; the appellant's August 
2004 letter did not address these three issues, only those 
listed on the title page.  Because the appellant has 
apparently not completed the procedural steps necessary for 
an appeal on these three issues, the Board has not included 
it in its consideration of the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The appellant's DD Form 214 indicates that he was awarded the 
parachutist badge.  Review of the appellant's service medical 
records reveals that he was treated in service for complaints 
of low back pain, problems with his right knee, right ankle, 
lower extremities and left hamstring.  He was also treated 
for headaches and a history of sinusitis is listed in his 
medical records.  

Despite the appellant's requests in 2003 for medical 
examinations which might have documented the claimed 
conditions within one year of discharge, the appellant was 
never afforded any VA medical examination.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant displayed symptoms related to the claimed 
conditions while he was in service that have continued to the 
present.  The appellant has presented written statements to 
that effect.  In addition, there is private medical evidence 
showing treatment for headaches.  The appellant has also 
reported other private treatment post-service for claimed 
conditions.  (The RO did not obtain said private medical 
evidence.)  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, and that 
the appellant may have had manifestations of the claimed 
disorders within one year of service, the Board finds that 
the duty to assist in this case requires that VA medical 
opinions should be obtained on remand.

As previously noted, the appellant has reported private 
provider medical treatment after his December 2002 separation 
from service.  VA is therefore on notice of records that may 
be probative to the claims.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In addition, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of 
the relevant private and VA treatment records since December 
2002 not already of record and associate said records with 
the claims file.

Review of the evidence of record reveals that the appellant 
was seen in an emergency room in January 1996 for a complaint 
of severe headaches.  He gave a history of migraine headaches 
since age eleven.  He also reported a frequency of four 
headaches per year.  Later, while he was in service, the 
appellant again sought treatment for headaches and gave a 
history of headaches since childhood.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The 
evidence of record has raised the issue of aggravation of a 
pre-existing headache disorder.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that a headache disorder 
preexisted the appellant's entry into active military service 
in May 1998.  The RO also has not determined whether, if any 
such condition did preexist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.

The RO has not obtained a medical opinion addressing these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant has not been advised as 
to the evidentiary burden placed upon him in a case in which 
the presumption of soundness has been rebutted.  
Readjudication on remand should reflect consideration of this 
theory and all other applicable theories.

These considerations require investigation by medical 
professionals as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, what 
part of such evidence he should obtain 
and what part the Secretary will attempt 
to obtain on his behalf.  This notice 
should include information about the 
types of evidence the appellant may 
submit to demonstrate the current 
existence of the claimed conditions and 
any nexus between them and his active 
service.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  An appropriate 
period of time should be allowed for the 
appellant to respond and/or submit 
additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that any one 
of the previously denied claims is 
granted.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA, government and private physicians 
and/or medical facilities that have 
provided him with any treatment for his 
claimed conditions since December 2002, 
and secure all available relevant reports 
not already of record from those sources.  

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an orthopedic examination to determine 
the nature, extent, onset date and 
etiology of his claimed low back, right 
knee, right ankle, left hamstring and 
lower extremity disorders.  The claims 
file should be made available to and 
reviewed by the examiner.  Any studies 
deemed necessary should be performed.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any low back, right knee, 
right ankle, left hamstring or right or 
left lower extremity disorder found.  All 
necessary tests and studies should be 
conducted.  The examiner should offer an 
opinion as to whether the onset of any 
current disorder(s) is attributable to 
the appellant's military service.

Specifically, the examiners must address 
the questions of:
        (a)  Whether the appellant's current 
low back, right knee, right ankle, left 
hamstring or right or left lower 
extremity pathology, if any, is causally 
or etiologically related to his period of 
military service, to include any 
parachuting-related injury in service.
        (b)  Whether the appellant's current 
low back, right knee, right ankle, left 
hamstring or right or left lower 
extremity pathology is related to 
symptoms or signs he may have had in 
service or whether the pathology began 
after his separation from service in 
December 2002, and
        (c)  Whether the appellant currently 
has arthritis of the low back, right 
knee, right ankle or right or left lower 
extremity which was incurred within one 
year of his service separation in 
December 2002.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The orthopedist should provide 
the rationale for the opinions provided.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of the 
appellant's claims file by an 
otolaryngologist to determine the nature, 
onset date and etiology of his claimed 
sinusitis.  The reviewing doctor should 
consider the information in the claims 
file to provide an opinion as to the 
onset date and etiology of the 
appellant's claimed sinus condition, to 
include whether headaches are a symptom 
of any diagnosed sinus condition.  The 
reviewer should offer an opinion as to 
the medical probabilities that any 
current chronic sinus disorder is 
attributable to the appellant's military 
service.

The ENT physician should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached:  
        (a)  Is the appellant currently 
diagnosed with any chronic sinus 
disorder? 
        (b)  What is the likelihood, based 
on what is medically known about 
sinusitis, that the appellant's current 
sinus disorder, if any, had its onset 
during the appellant's military service 
from May 1998 to December 2002, or within 
one year of his separation from service 
in December 2002?
        (c)  What is the likelihood, based 
on what is medically known about sinus 
disorders, that any symptoms documented 
in service were symptoms of a sinus 
disorder as opposed to some other 
pathology?

Any additional development suggested by 
the evidence should be undertaken.  If 
the otolaryngologist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  After completing all of the above 
development action, the AMC/RO should 
arrange for a review of the appellant's 
claims file by a neurologist in order to 
determine the nature, onset date and 
etiology of the appellant's claimed 
headaches.  The reviewing doctor should 
consider the information in the claims 
file to provide an opinion as to the 
onset date and etiology of the 
appellant's claimed headaches.  The 
reviewer should offer an opinion as to 
the medical probabilities that any 
current chronic headaches are 
attributable to the appellant's military 
service.  

The neurologist should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached, with citation to 
medical literature as appropriate:  
        (a)  Is the appellant currently 
diagnosed with any chronic headaches 
disorder? 
        (b)  What is the likelihood, based 
on what is medically known about 
headaches, that the appellant's current 
headache disorder, if any, was directly 
caused by any occurrence or incident 
related to the appellant's military 
service from May 1998 to December 2002?
        (c)  What is the likelihood, based 
on what is medically known about headache 
disorders, that any headaches documented 
in service were symptoms of a 
neurological condition as opposed to some 
other pathology such as allergies or 
sinusitis?
        (d)  On the basis of the clinical 
record and the known development 
characteristics of any diagnosed headache 
disorder, can it be concluded with clear 
and unmistakable certainty that any such 
diagnosed headache condition pre-existed 
the appellant's entry into active 
military service in May 1998?  
        (e)  If any headache-related 
pathology clearly pre-existed military 
service, can it be concluded with clear 
and unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be due to 
the natural progression of the condition?  
The reviewer must discuss the January 
1996 emergency room report, the report of 
medical examination at entry, any in-
service diagnosis of migraine or tension 
headaches, and all other pertinent pre-
service, in-service and post-service 
clinical findings.

Any additional development suggested by 
the evidence should be undertaken.  If 
the neurologist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

7.  Upon receipt of each one of the VA 
medical examination reports, the AMC/RO 
should conduct a review to verify that 
all requested opinions have been offered.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

8.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

9.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

